Citation Nr: 1127086	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to May 1986, September 1995 to January 1996, and from February 2003 to December 2003.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing in September 2008; the transcript is of record.

In a January 2009 decision, the Board, in pertinent part, denied entitlement to service connection for GERD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Joint Motion for Partial Remand (JMPR) and Court Order, this matter was vacated and remanded for further action in compliance with the JMPR.  

The Board notes that entitlement to service connection for lumbosacral spine disability and right hip disability were remanded by the Board in January 2009.  In an August 2010 rating decision, the RO granted entitlement to service connection for right hip disability, assigning a 10 percent disability rating, effective December 16, 2003.  In an October 2010 decision, the Board granted entitlement to service connection for a lumbar spine disability, and in a January 2011 rating decision the RO implemented the grant assigning a 10 percent disability rating, effective December 16, 2003.  The grant of service connection for right hip and lumbar spine disabilities constitutes a full award of the benefits sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the claims folder shows that the first indication of gastrointestinal complaints was in August 1996.  In this regard, according to an August 1996 private treatment note, the Veteran was assessed with "irritable bowel."  A diagnosis of GERD is shown in November 2000 (see private treatment note from Southwest Medical Center).  GERD is also reflected in subsequent treatment records.

The Veteran asserts that he experienced acid reflux in the early 1980's, reportedly during his first period of active service.  

In May 2004, the Veteran underwent a VA examination.  The Veteran reported that he had problems with GERD since the early 1980's, which was initially treated with Maalox, but later on with Prevacid daily.  He reported using Prevacid on a long-term basis with good results.  The examiner diagnosed GERD, and diagnosed six other unrelated disabilities.  The examiner stated that it is likely as not that the Veteran is service connected for all the noted conditions.  The examiner provided no rationale as to the basis for the positive etiological opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In a January 2006 statement, the Veteran asserted that acid reflux/GERD was diagnosed between 1980 and 1982 or in 1983 and that he was treated at Clark Air Force Base.  He stated that he was treated with liquid Maalox.  In a March 2006 statement from the Veteran's mother, she stated that she recalled receiving letters from the Veteran stating that he was suffering from severe acid reflux and that he was taking liquid Maalox.  He had taken antacids since that time.  In a March 2006 statement from the Veteran's father, he stated his recollections that the Veteran was treated for acid reflux in 1982 and prescribed liquid Maalox, and had taken antacids and acid reducers since that time.  

In light of the lay statements from the Veteran and his parents as to GERD symptomatology experienced in the 1980's, the Veteran should be afforded a new VA examination to assess the nature and etiology of his GERD, to include obtaining a rationale for an opinion proffered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his GERD.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Did the Veteran's GERD at least as likely as not (a 50 percent or higher degree of probability) have its clinical onset during the Veteran's first period of service (November 1978 to May 1986), or is his GERD otherwise related to such period of service;

b)  Did the Veteran's GERD at least as likely as not (a 50 percent or higher degree of probability) have its clinical onset during the Veteran's second period of service (September 1995 to January 1996), or is his GERD otherwise related to such period of service;

All opinions and conclusions expressed must be supported by a complete rationale in a report, to include consideration of all service treatment records, post-service treatment records, and lay statements of record.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  The examiner should reconcile any opinion with the May 2004 VA opinion of record.  

2.  After completion of the above, the RO should readjudicate the Veteran's service connection claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


